Citation Nr: 0218313	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  00-08 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for right inguinal 
hernia, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to August 
1960.

Service connection is also in effect for verruca vulgaris 
of the neck and prostatitis.

This case initially came before the Board of Veterans' 
Appeals (the Board) from a rating decision rendered in 
April 1999, in which the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
granted an increase from a noncompensable rating (in 
effect for some years) to a 10 percent rating for his 
right inguinal hernia, effective October 23, 1998, the 
date his claim for an increase was received.  

In March 2001, the Board remanded the case for development 
to include a VA examination and notification to the 
veteran of all of the then new amendments to 38 U.S.C.A. § 
5107 [Veterans Claims Assistance Act of 2000, (VCAA), Pub. 
L. No. 106-475 (VCAA), § 4, 114 Stat. 2096, 2098-99 (2000) 
(Nov. 9, 2000) (to be codified as amended at 38 U.S.C. § 
5107), to include the duty to assist.  

The RO undertook such development and apprised the veteran 
of the VCAA provisions.  In a rating action in April 2002, 
the RO granted an increased rating of 30 percent for the 
right hernia disability, effective March 29, 2000, a date 
with which the veteran has not raised any issue.

The RO also granted service connection for a scar in the 
right inguinal area for which a separate 10 percent rating 
was assigned.  That issue is not part of the current 
appeal.

The RO issue a Statement of the Case in June 2002, and in 
September 2002, provided additional clarifying 
correspondence.  

Since the 30 percent rating assigned for the veteran's 
service connected right inguinal hernia is not the maximum 
assignable, the issue remains on appeal.  See AB v. Brown, 
6 Vet. App. 35 (1993).  

The case has now been returned to the Board for further 
appellate review.



FINDINGS OF FACT

1.  All available evidence and information necessary to 
substantiate the veteran's claim has been obtained.

2.  The veteran's status post right inguinal herniorrhaphy 
disability is manifested by a large, recurrent right 
inguinal hernia which is not readily reducible or 
supported by a truss or belt; however, it is operable.   


CONCLUSION OF LAW

The requirements for a disability evaluation in excess of 
30 percent for a right inguinal hernia have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.7, 4.20, 
4.116, Diagnostic Code 7338 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

As discussed in detail in the prior remand, the Board 
notes that during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, since the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The 
Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record reflects that through the remand, letters, the 
statement of the case and supplements thereto, VA has 
informed the veteran of the evidence and information 
needed to substantiate his claim and his responses have 
reflected that he understands the respective 
responsibilities in that regard.  

In addition, the RO has obtained all identified medical 
evidence pertinent to the veteran's claim and has afforded 
him appropriate VA examination.  Neither the veteran nor 
his representative has identified any additional evidence 
or information that could be obtained to substantiate the 
claim.  The Board is unaware of any outstanding evidence 
or information that could be obtained to substantiate the 
claim.

In sum the facts pertinent to this claim have been 
properly developed and no further action is required to 
comply with the VCAA or the implementing regulations. 



Factual Background

Prior clinical records are in the file for comparative 
purposes.

On VA examination in January 1999, the veteran was noted 
to have undergone a bilateral inguinal hernia repair in 
the early 1970's.  The right groin hernia had recurred 
about 3 months after the surgery but the veteran had not 
sought further surgery.  At the time of the examination, 
he complained of a bulging mass in the right groin.

On examination, there was a mass over the right groin area 
of mild to moderate size, with transmission of impulse on 
coughing or straining evidencing recurrence of same.  The 
hernia appeared to be operable.

The veteran was asked as to private care or evaluations he 
may have had for the right hernia.  He responded with 
specific dates [the most recent of which was in March 
2000] when he had been seen by ASL, M.D., for his right 
inguinal hernia problems.

A statement was received, dated in March 2000, from Dr. 
ASL to the effect that the veteran had a large, poorly 
reducible, right inguinal hernia; and that he needed 
surgery.

On VA examination in May 2001, the veteran reported that 
since his right inguinal herniorrhaphy some years before, 
he now had no generalized or ongoing pain but on walking a 
lot or standing, he had occasional mild to moderate pain 
on the right inguinal area.  

On examination, near the right inguinal area on the right 
lower quadrant, there was a 10 cm. long, 4mm. to 1 cm. 
wide scar.  On the end of the scar it was very red and had 
a bloody ulcer.  In the right inguinal area there was 
recurrence of the inguinal hernia.  This was described as 
large, 5 inches by 5 inches, the size of a baseball or 
softball, which was not reducible, not supported by a 
truss or belt, but was amenable to surgery.  The diagnosis 
was status post right inguinal herniorrhaphy with 
recurrence of the hernia.

Criteria

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2001).

The Rating Schedule provides that a small, postoperative 
recurrent inguinal hernia, not well supported by a truss, 
or not readily reducible, will be rated 30 percent 
disabling.  The next higher rating of 60 percent requires 
competent medical evidence of a large, postoperative 
recurrent inguinal hernia, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.116, Diagnostic Code 
7338 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Analysis

Parenthetically, the Board would note that superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they 
are tender and painful on objective demonstration.  Scars 
may also be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2001).  In this case, as was entirely 
appropriate, the RO has recently granted service 
connection for the scar.  In this case, a separate 10 
percent rating was assigned for the scar shown on the VA 
examination in May 2001, and desired therein as large, 
tender and with bloody ulceration.  However, this is not 
part of the current appellate review.

In this case, subsequent to the Board's remand, and based 
on the clinical evidence obtained from private and VA 
sources including the May 2001 VA examination, the RO 
increased the rating from 10 to 30 percent.  This was 
clearly warranted in this case and the Board concurs.  

The remaining issue is whether an evaluation in excess of 
30 percent is warranted.  There appear to be no other Code 
provisions other than 7338 that are applicable (other than 
with regards to the scar discussed above).  And thus the 
sole factor in this case is whether the criteria of Code 
7338 have been met for a 60 percent rating.  

In that regard, the regulation states that there must be 
several factors: (1) competent medical evidence of a (2) 
large, (2) postoperative (3) recurrent inguinal hernia, 
(4) not well supported under ordinary conditions and (5) 
not readily reducible, (6) when considered inoperable.

In this instance, following the herniorrhaphy some years 
ago, there has been recurrence in the right inguinal area 
of herniation.  Described as the size of a baseball, it is 
certainly "large" as contemplated by Code 7338.  Moreover 
it is not readily supportable or easily reducible.  Thus 
it fulfills some of the criteria for a 60 percent rating.

However, the remaining and perhaps most pivotal element 
relates to whether or not the problem is reparable, i.e., 
can it be fixed by surgery.  In this case, the recent 
clinical evidence shows that both private and VA 
physicians concur that the veteran's right recurrent 
hernia is remediable by surgery and that he probably needs 
that surgery.  Accordingly, the Board must find that the 
criteria for the 60 percent rating are not reasonably met.  
Should the evidence change in the future, i.e., the hernia 
turns out to be not reparable, the veteran is free to 
provide evidence in that regard in the reopening of his 
claim for increased compensation.  

In denying the rating in excess of 30 percent, and for 
reasons described above, the Board finds that there is no 
doubt to be resolved pursuant to Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the 
veteran has not required frequent hospitalization for the 
disability.  The evidence has not shown that it especially 
impacts his industrial abilities as contemplated by this 
regulation.  The objective evidence clearly does not 
establish the presence of symptoms or functional 
impairment in excess of that contemplated by the schedular 
criteria.  In sum, the record does not lead the Board to 
believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, referral of the case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for a right inguinal hernia is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

